REJOINDER
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 August 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE SUBJECT MATTER
Claims 1 and 3-23 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.

While Dudley (WO 2012/027377 A2) discloses an adhesive laminate comprising optically clear adhesive layers which may be silicone based adhesive polymers, and further teaches crosslinking the adhesive layers, Dudley does not disclose that the adhesive layers have different surface energies.  Furthermore, the silicone based adhesive polymers are not disclosed to include a silicone elastomer.
While Sherman ‘861 (U.S. Pub. 2009/0110861) describes adhesives with different surface energies and Sherman ‘640 (U.S. Pub. 2011/0020640) describes a silicone elastomer adhesive composition, but these references do not teach or suggest that a combination of a siloxane elastomeric polymer adhesive and a first crosslinked adhesive layer would result in the layers having sufficient cohesive strength to be cleanly removable from an adherend.  In fact, as noted by applicant in the arguments on p. 12 of the response filed 21 October 2021, silicone elastomers are generally used as release polymers and thus one of ordinary skill in the art would not expect that a silicone elastomer adhesive layer and a crosslinked non-silicone adhesive layer would have good interfacial adhesion, resulting in a weak boundary layer and insufficient cohesive strength.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1 and 3-23 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759